IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1887
                            Filed December 19, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MISTY KAYE SPOONER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Brook K.

Jacobsen, District Associate Judge.



      A defendant appeals her conviction for assault causing bodily injury.

AFFIRMED.



      Shawn C. McCullough of Powell & McCullough, PLC, Coralville, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


TABOR, Judge.

       A jury found Misty Spooner guilty of assault causing bodily injury after she

punched another woman, B.T., in the mouth, knocking out a tooth. On appeal,

Spooner contends her trial counsel was ineffective in his cross-examination of B.T.

Because the record is inadequate to decide this issue, we affirm Spooner’s

conviction   but   preserve   her    ineffective-assistance   claim   for   possible

postconviction-relief proceedings.

       A few facts frame the issue. B.T. celebrated a friend’s birthday in August

2016 by tubing with friends on the Cedar River. The twenty somethings drank

cans of light beer and sipped Fireball, a cinnamon whiskey. That evening they

returned to the house of the birthday celebrant where more acqaintances—

including Spooner—joined the party. But the party degenerated into a series of

drunken brawls. To break up the fights, one of the residents grabbed “bear mace”

and “just started spraying it everywhere.” The mace hit B.T. in the face, burning

her eyes. B.T. recalled, “Everything I could see just slowly faded.” B.T. believed

she “blacked out” and was kicked or hit on the ground.

       When B.T. “came back to consciousness” she realized Spooner was sitting

on top of her, punching her in the face. Spooner’s blows knocked out B.T.’s tooth.

       On cross-examination, B.T. admitted she was initially reluctant to ask the

sheriff to charge Spooner with a crime because B.T. wasn’t “one-hundred percent

sure” what happened right before she blacked out. B.T. acknowledged telling the

sheriff it was possible she struck Spooner first—which supported Spooner’s claim

of self defense. But the jury rejected Spooner’s defense and returned a guilty

verdict.
                                        3


      In this appeal, Spooner alleges her trial attorney was remiss in not

effectively impeaching B.T. during that cross-examination.     She contends her

attorney breached a material duty by not asking “relevant follow-up questions”

about B.T.’s “proclivity to blacking out while fighting.” Because Spooner’s claim

invokes the Sixth Amendment, our review is de novo. See State v. Virgil, 895

N.W.2d 873, 879 (Iowa 2017).       We ordinarily preserve ineffective-assistance

claims for postconviction proceedings so the parties may develop the record. See

State v. Thorndike, 860 N.W.2d 316, 319 (Iowa 2015). We will resolve the claims

on direct appeal only when the record is adequate. Id.

      This case falls into the more common category where preservation is

necessary. See State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006). A postconviction

hearing would provide Spooner’s trial counsel the chance to explain his strategy in

cross-examining B.T. and to “defend against the charge.” Id. The record is also

undeveloped “as to any prejudice which may or may not have resulted from trial

counsel’s actions.” See State v. Shanahan, 712 N.W.2d 121, 143 (Iowa 2006).

Because the trial record lacks the details needed to address Spooner’s claim, we

preserve it for possible postconviction proceedings. See id.

      AFFIRMED.